DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the following communication:  Application in Continuation filed on 25 February 2019, claiming priority to U.S. Application No. 12/951,760, with a priority of 22 November 2010.
Claim(s) 1-20 is/are pending and present for examination.  Claim(s) 1, 8, and 16 is/are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Examiner cites particular columns and/or paragraphs and line numbers in the references as applied to claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may be applied as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Drawings
The drawings were received on 25 February 2019.  These drawings are accepted.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-3, 5, 7-13, 15-17, and 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Rao et al, USPGPUB No. 2011/0125722, filed on 23 November 2009, and published on 26 May 2011.
As per independent claim 1, Rao teaches:
A system comprising:
memory {See Rao, [0019], wherein this reads over “For example, a processor may be connected to memory, but it will be appreciated that a variety of bridges and controllers may reside between the processor and memory”}; and 
one or more processors coupled to the memory {See Rao, [0019], wherein this reads over “For example, a processor may be connected to memory, but it will be appreciated that a variety of bridges and controllers may reside between the processor and memory”}, the one or more processors configured to:
assign a plurality of optimization designations to a plurality of respective regions of a file based at least in part on a type of data that is associated with each region, each optimization designation indicating an extent to which the respective region is to be optimized, at least one optimization designation of the plurality of optimization designations indicating the extent to which the respective region is to be optimized {See Rao, [0029], wherein this reads over “Data segment sizes are selected for deduplication based on considerations such as file type, desired deduplication dictionary size, desired reduction ratios, etc.”; and [0030], wherein this reads over “a deduplication system identifies segments that are more frequently accessed and may elect to perform single segment compression on those segments or no compression at all. Segments that are less frequently accessed may be compressed as part of a large set of segments. Frequency of access may be determined by past activity, file type, reference count, etc”} in accordance with at least one of the following: 
(a) a specified compression technique, which is selected from a plurality of compression techniques that are capable of compressing the respective region based on the type of data that is associated with the respective region {See Rao, [0023], wherein this reads over “Compression algorithms are well developed and widely available. Some compression algorithms target specific types of data or specific types of files. Compressions algorithms operate in a variety of manners, but many compression algorithms analyze data to determine source sequences in data that can be mapped to shorter code words”; and [0043], wherein this reads over “For example, image type objects have segment boundaries equal to the boundaries of the image object. Text type objects may have predetermined segment sizes for that particular type of text. In some embodiments, different file types are preevaluated to determined optimal segment sizes for file types that do benefit from finer grain segmentation.”}, 
(b) a specified data de-duplication technique, which is selected from a plurality of data de-duplication techniques {See Rao, [0026], wherein this reads over “Deduplication may involve identifying variable or fixed sized segments. According to various embodiments, each segment of data is processed using a hash algorithm such as MD5 or SHA-1”} that are capable of de-duplicating the respective region based on the type of data that is associated with the respective region {See Rao, [0048], wherein this reads over “According to various embodiments, multiple deduplicated data segments are identified for compression at 801. The deduplicated segments may be associated with a datastore suitcase maintained at a storage array. At 803, file types associated with the multiple deduplicated segments are identified. At 805, the number of segments for aggregation into a single block for compression using a common context is determined. In some examples, the number of segments aggregated is the highest number of segments associated with the same file type that does not exceed a maximum size. In other examples, the number of segments aggregated is based on the frequency of access for the segments. It may be determined that particular segments are relatively infrequently accessed.”}; and 
optimize each region to the extent that is indicated by the respective optimization designation that is assigned to that region {See Rao, [0048], wherein this reads over “A larger number of these infrequently accessed segments may be aggregated for compression at 807. A smaller number of frequently accessed segments or even single frequently accessed segments may be compressed using a single context at 809. In some examples, very frequently access segments are not compressed at all”}. 
As per dependent claim 2, Rao teaches:
The system of claim 1, wherein the one or more processors are configured to assign each optimization designation to the respective region further based at least in part on a number of times the respective region is accessed {See Rao, [0030], wherein this reads over “a deduplication system identifies segments that are more frequently accessed and may elect to perform single segment compression on those segments or no compression at all”}. 
As per dependent claim 3, Rao teaches:
The system of claim 1, wherein the one or more processors are configured to assign each optimization designation to the respective region further based at least in part on a number of times the respective region is modified {See Rao, [0026], wherein this reads over “That is, if only a few bytes of a document or presentation are changed, only changed portions are saved. In some instances, a deduplication system searches for matching sequences using a fixed or sliding window and uses references to identify matching sequences instead of storing the matching sequences again”}. 
As per dependent claim 5, Rao teaches:
The system of claim 1, wherein the regions are defined based on access patterns that are associated with the regions {See Rao, [0030], wherein this reads over “a deduplication system identifies segments that are more frequently accessed and may elect to perform single segment compression on those segments or no compression at all”}. 
As per dependent claim 7, Rao teaches:
The system of claim 6, wherein the one or more processors are configured to assign each optimization designation to the respective region further based at least in part on an access pattern of the hosted file having the corresponding offset on which a definition of the respective region is based {See Rao, [0033], wherein this reads over “The index section includes indices 253, data offsets 255, and data reference counts 257. The data section includes indices 253, data 261, and last file references 263. According to various embodiments, arranging a data table 251 in this manner allows a system to perform a bulk read of the index portion to obtain offset data to allow parallel reads of large amounts of data in the data section”}. 
As per independent claim 8, Rao teaches:
A system comprising:
memory {See Rao, [0019], wherein this reads over “For example, a processor may be connected to memory, but it will be appreciated that a variety of bridges and controllers may reside between the processor and memory”}; and 
one or more processors coupled to the memory {See Rao, [0019], wherein this reads over “For example, a processor may be connected to memory, but it will be appreciated that a variety of bridges and controllers may reside between the processor and memory”}, the one or more processors configured to: 
assign a plurality of optimization designations to a plurality of respective regions of a file based at least in part on an amount of system resources that is utilized to access each region {See Rao, [0022], wherein this reads over “Maintaining, managing, transmitting, and/or processing large amounts of data can have significant costs. These costs include not only power and cooling costs but system maintenance, network bandwidth, and hardware costs as well”; and [0028], wherein this reads over “According to various embodiments, any processed file that may be smaller, more efficiently read and transmitted, and/or more effectively stored than a non-processed file is referred to herein as an optimized file. Any individual file or portion of the individual file that is processed to increase the storage efficiency of the file is referred to herein as a compressed file. Any file associated with a group of files that are processed to increase the storage efficiency of the group of files is referred to herein as a deduplicated file. That is, instead of simply optimizing a single file, multiple files can be optimized efficiently. It should be noted that a deduplicated file is not necessarily compressed and a compressed filed is not necessarily deduplicated, but an optimized file can be compressed and/or deduplicated”}, each optimization designation indicating an extent to which the respective region is to be optimized, at least one optimization designation of the plurality of optimization designations indicating the extent to which the respective region is to be optimized {See Rao, [0029], wherein this reads over “Data segment sizes are selected for deduplication based on considerations such as file type, desired deduplication dictionary size, desired reduction ratios, etc.”; and [0030], wherein this reads over “a deduplication system identifies segments that are more frequently accessed and may elect to perform single segment compression on those segments or no compression at all. Segments that are less frequently accessed may be compressed as part of a large set of segments. Frequency of access may be determined by past activity, file type, reference count, etc”} in accordance with at least one of the following: 
(a) a specified compression technique, which is selected from a plurality of compression techniques that are capable of compressing the respective region based on the type of data that is associated with the respective region {See Rao, [0023], wherein this reads over “Compression algorithms are well developed and widely available. Some compression algorithms target specific types of data or specific types of files. Compressions algorithms operate in a variety of manners, but many compression algorithms analyze data to determine source sequences in data that can be mapped to shorter code words”; and [0043], wherein this reads over “For example, image type objects have segment boundaries equal to the boundaries of the image object. Text type objects may have predetermined segment sizes for that particular type of text. In some embodiments, different file types are preevaluated to determined optimal segment sizes for file types that do benefit from finer grain segmentation.”},
{See Rao, [0026], wherein this reads over “Deduplication may involve identifying variable or fixed sized segments. According to various embodiments, each segment of data is processed using a hash algorithm such as MD5 or SHA-1”} that are capable of de-duplicating the respective region based on the type of data that is associated with the respective region {See Rao, [0048], wherein this reads over “According to various embodiments, multiple deduplicated data segments are identified for compression at 801. The deduplicated segments may be associated with a datastore suitcase maintained at a storage array. At 803, file types associated with the multiple deduplicated segments are identified. At 805, the number of segments for aggregation into a single block for compression using a common context is determined. In some examples, the number of segments aggregated is the highest number of segments associated with the same file type that does not exceed a maximum size. In other examples, the number of segments aggregated is based on the frequency of access for the segments. It may be determined that particular segments are relatively infrequently accessed.”}; and 
optimize each region to the extent that is indicated by the respective optimization designation that is assigned to that region {See Rao, [0048], wherein this reads over “A larger number of these infrequently accessed segments may be aggregated for compression at 807. A smaller number of frequently accessed segments or even single frequently accessed segments may be compressed using a single context at 809. In some examples, very frequently access segments are not compressed at all”}. 
As per dependent claim 9, Rao teaches:
The system of claim 8, wherein the one or more processors are configured to assign each optimization designation to the respective region based at least in part on the amount of system resources that is utilized to access the respective region being less than a consumption threshold that is associated with the respective region {See Rao, [0029], wherein this reads over “a maximum allowable data size is set so that combined compression for multiple data segments across potentially multiple files is not excessively large”}. 
As per dependent claim 10, Rao teaches:
The system of claim 8, wherein the one or more processors are configured to assign groups of optimization designations to respective subsets of the regions based at least in part on respective ranges of amounts of system resources that are utilized to access the regions in the respective subsets, each group of optimization designations indicating a common extent to which the regions in the respective subset are to be optimized {See Rao, [0048], wherein this reads over “According to various embodiments, multiple deduplicated data segments are identified for compression at 801. The deduplicated segments may be associated with a datastore suitcase maintained at a storage array. At 803, file types associated with the multiple deduplicated segments are identified. At 805, the number of segments for aggregation into a single block for compression using a common context is determined. In some examples, the number of segments aggregated is the highest number of segments associated with the same file type that does not exceed a maximum size. In other examples, the number of segments aggregated is based on the frequency of access for the segments. It may be determined that particular segments are relatively infrequently accessed.”}. 
As per dependent claim 11, Rao teaches:
The system of claim 8, wherein the one or more processors are configured to assign each optimization designation to the respective region further based at least in part on a number of times the respective region is accessed {See Rao, [0030], wherein this reads over “a deduplication system identifies segments that are more frequently accessed and may elect to perform single segment compression on those segments or no compression at all”}. 
As per dependent claim 12, Rao teaches:
The system of claim 8, wherein the one or more processors are configured to assign each optimization designation to the respective region further based at least in part on a number of times the respective region is modified  {See Rao, [0026], wherein this reads over “That is, if only a few bytes of a document or presentation are changed, only changed portions are saved. In some instances, a deduplication system searches for matching sequences using a fixed or sliding window and uses references to identify matching sequences instead of storing the matching sequences again”}. 
As per dependent claim 13, Rao teaches:
The system of claim 8, wherein the regions are defined based on access patterns that are associated with the regions  {See Rao, [0030], wherein this reads over “a deduplication system identifies segments that are more frequently accessed and may elect to perform single segment compression on those segments or no compression at all”}. 
As per dependent claim 15, Rao teaches:
The system of claim 14, wherein the one or more processors are configured to assign each optimization designation to the respective region further based at least in part on an access pattern of the hosted file having the corresponding offset on which a definition of the respective region is based {See Rao, [0033], wherein this reads over “The index section includes indices 253, data offsets 255, and data reference counts 257. The data section includes indices 253, data 261, and last file references 263. According to various embodiments, arranging a data table 251 in this manner allows a system to perform a bulk read of the index portion to obtain offset data to allow parallel reads of large amounts of data in the data section”}. 
As per independent claim 16, Rao teaches:
A system comprising:
memory {See Rao, [0019], wherein this reads over “For example, a processor may be connected to memory, but it will be appreciated that a variety of bridges and controllers may reside between the processor and memory”}; and
one or more processors coupled to the memory {See Rao, [0019], wherein this reads over “For example, a processor may be connected to memory, but it will be appreciated that a variety of bridges and controllers may reside between the processor and memory”}, the one or more processors configured to: 
assign a plurality of optimization designations to a plurality of respective regions of a file, each optimization designation being assigned to the respective region based at least in part on whether the region is accessed by a specified application {See Rao, [0039], wherein this reads over “According to various embodiments, container files such as ZIP files, archives, productivity suite documents such as .docx, .xlsx, etc., include multiple objects of different types. Non-container files such as images and simple text files typically do not contain disparate objects”}, each optimization designation indicating an extent to which the respective region is to be optimized, at least one optimization designation of the plurality of optimization designations indicating the extent to which the respective region is to be optimized {See Rao, [0029], wherein this reads over “Data segment sizes are selected for deduplication based on considerations such as file type, desired deduplication dictionary size, desired reduction ratios, etc.”; and [0030], wherein this reads over “a deduplication system identifies segments that are more frequently accessed and may elect to perform single segment compression on those segments or no compression at all. Segments that are less frequently accessed may be compressed as part of a large set of segments. Frequency of access may be determined by past activity, file type, reference count, etc”} in accordance with at least one of the following:
(a) a specified compression technique, which is selected from a plurality of compression techniques that are capable of compressing the respective region based on the type of data that is associated with the respective region {See Rao, [0023], wherein this reads over “Compression algorithms are well developed and widely available. Some compression algorithms target specific types of data or specific types of files. Compressions algorithms operate in a variety of manners, but many compression algorithms analyze data to determine source sequences in data that can be mapped to shorter code words”; and [0043], wherein this reads over “For example, image type objects have segment boundaries equal to the boundaries of the image object. Text type objects may have predetermined segment sizes for that particular type of text. In some embodiments, different file types are preevaluated to determined optimal segment sizes for file types that do benefit from finer grain segmentation.”},
(b) a specified data de-duplication technique, which is selected from a plurality of data de-duplication techniques {See Rao, [0026], wherein this reads over “Deduplication may involve identifying variable or fixed sized segments. According to various embodiments, each segment of data is processed using a hash algorithm such as MD5 or SHA-1”} that are capable of de-duplicating the respective region based on the type of data that is associated with the respective {See Rao, [0048], wherein this reads over “According to various embodiments, multiple deduplicated data segments are identified for compression at 801. The deduplicated segments may be associated with a datastore suitcase maintained at a storage array. At 803, file types associated with the multiple deduplicated segments are identified. At 805, the number of segments for aggregation into a single block for compression using a common context is determined. In some examples, the number of segments aggregated is the highest number of segments associated with the same file type that does not exceed a maximum size. In other examples, the number of segments aggregated is based on the frequency of access for the segments. It may be determined that particular segments are relatively infrequently accessed.”}; and 
optimize each region to the extent that is indicated by the respective optimization designation that is assigned to that region {See Rao, [0048], wherein this reads over “A larger number of these infrequently accessed segments may be aggregated for compression at 807. A smaller number of frequently accessed segments or even single frequently accessed segments may be compressed using a single context at 809. In some examples, very frequently access segments are not compressed at all”}. 
As per dependent claim 17, Rao teaches:
The system of claim 16, wherein the one or more processors are configured to assign each optimization designation to the respective region further based at least in part on at least one of (a) a number of times the respective region is accessed {See Rao, [0030], wherein this reads over “a deduplication system identifies segments that are more frequently accessed and may elect to perform single segment compression on those segments or no compression at all”} or (b) a number of times the respective region is modified  {See Rao, [0026], wherein this reads over “That is, if only a few bytes of a document or presentation are changed, only changed portions are saved. In some instances, a deduplication system searches for matching sequences using a fixed or sliding window and uses references to identify matching sequences instead of storing the matching sequences again”}. 
As per dependent claim 20, Rao teaches:
{See Rao, [0033], wherein this reads over “The index section includes indices 253, data offsets 255, and data reference counts 257. The data section includes indices 253, data 261, and last file references 263. According to various embodiments, arranging a data table 251 in this manner allows a system to perform a bulk read of the index portion to obtain offset data to allow parallel reads of large amounts of data in the data section”}. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rao et al, in view of Trimmer et al, U.S. Patent No. 8,281,066, filed on 5 April 2010, and issued on 2 October 2012. 
As per dependent claims 4 and 18, Rao, in combination with Trimmer, discloses:
The system of claim 1, wherein a number of bits in each region is based at least in part on an amount of memory that is available for tracking the plurality of regions {See Trimmer et al, column 6, lines 2-17 and 36-46, wherein this reads over “The block reference count file maintains a count of the number of times a particular stored data block is referenced. That is, the block reference count file tracks the number of times that a particular block of data is referenced by de-duplicated data containers of the various data sets within the storage system. By storing these data structures in an electronic storage medium, access times are significantly improved over storage on a magnetic storage medium” and “A determination is then made whether the generated signature has been stored previously in the signature database. If the signature has been stored in the signature database, the block is replaced in the data set with a pointer to the previously stored block. A counter in the block reference count file is then incremented. The block reference count file maintains an entry comprising a bit field and a counter for each of the blocks within the storage system. When a new reference to a particular block is added, the lowest clear bit within the bit field is asserted, e.g., set, in the entry associated with the block. Similarly, when a block is de-referenced, the highest clear bit of the bit field is set”}. 
Rao is directed to the invention of a system for efficient compression and deduplication.  Rao fails to expressly disclose a system “wherein a number of bits in each region is based at least in part on an amount of memory that is available for tracking the plurality of regions.”
Trimmer is directed to a system for real-time deduplication using an electronic storage medium.  Specifically, Trimmer discloses a system wherein a signature database and block reference count file are managed.  Additionally, Trimmer discloses that “the blocks are is of a predetermined fixed size, e.g., 32 KB and a signature is generated of each block by, e.g., hashing the contents of the block” such that “[a] determination is then made whether the generated signature has been stored previously in the signature database.”  See Trimmer, column 6, lines 2-46.  That is, Trimmer discloses a fixed size (i.e. a number of bits) for each set of blocks (i.e. each region) such that a counter may be utilized with the signature of the blocks.  Furthermore, the signature is subsequently used to track and determine whether a block was previously stored (i.e. tracking the plurality of regions) such that an entry in the block reference count file may be modified (i.e. an available amount of memory).  Wherein Rao and Trimmer are both directed to a system for deduplication, it would have been obvious to one of ordinary skill in the art to improve the prior art of Rao with that of Trimmer for the predictable result of a system wherein the blocks of Rao may be given a predetermined size such that the signatures of the blocks may be utilized in tracking any changes to said blocks.  
Claims 6, 14, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rao et al, in view of Vaghani, USPGPUB No. 2009/0300301, filed on 29 May 2008, and published on 3 December 2009.
As per dependent claims 6, 14, and 19, Rao, in combination with Vaghani, discloses:
{See Vaghani, [0040], wherein this reads over “virtual disk 222.sub.A is stored as a file on the file system managed by VMFS 230. For simplicity, the description that follows will assume that the virtual disk is made out of a single file. However, the description is just as applicable to virtual disks containing multiple files”; and [0041], wherein this reads over “As previously discussed in the context of FIGS. 1B and 2, each contiguous region of a file segment that is also contiguous on one of the allocated LUNs, is considered a LUN "block" 304 that can be represented as <LUN ID, offset, length>.”}. 
Rao is directed to the invention of a system for efficient compression and deduplication.  Rao fails to expressly disclose a system “wherein the regions are defined based on offsets in a virtualized storage file that correspond to hosted files that are stored in a virtual disk.”
Vaghani is directed to the invention of offloading storage operations to storage hardware.  Specifically, Vaghani discloses the virtualization of physical storage units.  Additionally, Vaghani discloses that “virtual disk 222.sub.A is stored as a file on the file system managed by VMFS 230. For simplicity, the description that follows will assume that the virtual disk is made out of a single file” wherein “each contiguous region of a file segment that is also contiguous on one of the allocated LUNs, is considered a LUN "block" 304 that can be represented as <LUN ID, offset, length>.”  See Vaghani, [0040]-[0041].  Wherein Vaghani discloses the virtualization of physical files by using offsets, it would have been obvious to one of ordinary skill in the art to improve the prior art of Rao such that the file segments of Rao may be further virtualized and defined via the offset feature of Vaghani.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Paul Kim/
Examiner
Art Unit 2169



/PK/